DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 10-16 in the reply filed on 14 September 2022 is acknowledged.  The traversal is on the ground(s) that the ground of restriction is obviated because claim 17 no longer recites the term “proportional.”  This is not found persuasive because the claims are still directed to different statutory categories, which would require different searches using different key words and different areas of CPC classification. Moreover, the apparatus includes process limitations which are properly interpreted as mere functional language, such that the true functional limitations of claim 17 do not overlap with the positively recited process steps of claim 10.
Examiner notes that the process as claimed can be practiced by another and materially different apparatus. Specifically, the “fluid pressure driven actuator” claim 10 does not necessarily require all of the limitations of the cylinder described in stanza (a) of claim 17. Not all fluid pressure driven actuators are cylinders with pistons mounted therein.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 September 2022.
Drawings
The drawings are objected to because on page 9, line 17 of the specification, the curve of the “actual process with reverse pulses” is given indicator 23, even though indicator 23 had previously been used to “the course 23 without reverse pulse” (see Page 9 line 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: process parameter in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the length of intervals" in stanza (c).  There is insufficient antecedent basis for this limitation in the claim as no intervals nor lengths thereof had previously been claimed. 
Claim Objections
Claim 11 objected to because of the following informalities:  the term “fluid pressure-drive actuator” is otherwise recited as “fluid pressure-driven actuator” in the claims.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mersnik (AT-501935-A1).
As to claim 10, Mersnik teaches a method for controlling a mechanical joining or forming process (lines 102-104 teaches, “If the drive is equipped with a tool that has to be moved out of the end position, a work process, such as a joining process, can be carried out with absolute reliability.”), the method including: (a) applying a first fluid pressure to a fluid pressure-driven actuator to generate a process parameter over an actual course for the process parameter (For the purposes of 112F, the term “process parameter” is interpreted in view of the specification to be a parameter “such as for example feed rate, feed force or contact pressure.” Mersnik teaches there is a desired “end position” of the drive. In Fig 8, Mersnik teaches the fluid pressure from switching element 133 is activated first. This causes a change in the velocity of the drive as shown in Fig 5, which corresponds to a change in the position of the drive.), the actual course for the process parameter corresponding over time with a nominal course for the process parameter wherein the nominal course for the process parameter includes a nominal process parameter change from a first nominal process parameter value to a second nominal process parameter value (the change in velocity of the drive due to the activation of switching element 133 causes the position of the drive to change); (b) while applying the first fluid pressure to generate the process parameter, applying a number of reverse pulses acting on the process parameter in opposition to the first fluid pressure at least over a portion of the actual course for the process parameter corresponding in time to a portion of the nominal course for the process parameter which encompasses the nominal process parameter change (Lines 25-28: “The counter-pulse module causes a time-adjustable reversal of the two switching elements, so that the component of the drive is acted upon by the pressure medium for a specified period of time in the opposite direction to the direction of movement immediately before it reaches its end position to be approached, thereby generating a braking effect.” As shown in Fig 8, after an initial set of pulses from element 133, element 134 is activated. See also Fig 5 which illustrates two different ways of slowing a drive); and (c) wherein the number and length of the reverse pulses and the length of intervals between the reverse pulses are determined as a function of at least one immediately detectable variable associated with the process parameter (Lines 390-393: “With an increasing number of switching pulses, the fluctuations in the movement speed of the component are minimized. The duration tscH and/or the number of switching pulses must also be adapted to the adjustment path of the component.” In this case, the “immediately detectable variable associated with the process parameter” is velocity as shown in Fig 5).
As to claim 12, Mersnik teaches the method of claim 10 wherein the at least one immediately detectable variable associated with the process parameter is chosen from the variables force, distance, pressure, speed, torque, time, position, rotational speed, angle of rotation, and combinations thereof (Mersnik teaches the detected variable is velocity as shown in Fig 5).
As to claim 13, Mersnik teaches the method of claim 10 wherein: (a) the fluid pressure-driven actuator includes a pneumatic cylinder (cylinder 101 as shown in Fig 8) and piston (104) with the first fluid pressure applied to a first side of the piston (switching element 133 controls the left side of the cylinder as shown in Fig 8); and (b) the reverse pulses are generated in the pneumatic cylinder through a buildup of pressure on a second side of the piston, opposite to the first side of the piston (switching element 134 controls the right side of the cylinder as shown in Fig 8).
As to claim 14, Mersnik teaches the method of claim 13 further including for each respective reverse pulse, actuating a valve connected to the pneumatic cylinder on the second side of the piston to generate the respective reverse pulse by introducing pressurized gas into the pneumatic cylinder on the second side of the piston for the duration of the respective reverse pulse (switching element 134 is a “3/2-way valve” which opens during a pulse. Lines 517-520 teaches, “The switching elements 133, 134 are in turn connected to the pressure supply unit 114, for example a pneumatic or hydraulic pressure source, via a corresponding pressure supply connection, through which the pressure chambers 107, 108 are alternately pressurized with system pressure, for example 6 bar.”).
As to claim 15, Mersnik teaches the method of claim 13 further including opening an outlet valve connected to the pneumatic cylinder on the second side of the piston to relieve the pressure built up for a respective reverse pulse, the outlet valve being opened in a pulsed manner to relieve the pressure (Lines 559-562: “The second switching element 134 remains unactuated and is the pressure chamber 108; 107 'via the pressure line 115 with a vent line 125, so that in the pressure chamber 108; 107' located pressure means or Working medium can escape unhindered into the atmosphere.”).
As to claim 16, Mersnik teaches the method of claim 13 further including, during the interval between each respective adjacent pair of reverse pulses, venting pressure from the pneumatic cylinder on the second side of the piston (as described in Lines 560+, the second switching element remains unactuated (and vented) when not in use. Examiner’s interpretation is that this includes intervals between pulses.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mersnik (AT-501935-A1) in view of Applicant’s Admitted Prior Art (AAPA, found in the Background Of The Invention)
As to claim 11, Mersnik teaches the method of claim 10 wherein the fluid pressure-drive actuator is a pneumatic cylinder-type actuator (pressure source 114 is described as being “pneumatic or hydraulic” (Line 518)).
Mersnik does not teach: the mechanical joining or forming process comprises friction drilling in thin-walled materials.
Rather, Mersnik lines 102-104 teaches, “If the drive is equipped with a tool that has to be moved out of the end position, a work process, such as a joining process, can be carried out with absolute reliability” but no specific joining process or joined apparatus is described.
However, AAPA teaches the control and regulation of friction drilling in thin-walled materials was generally known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used the method of control of Mersnik in a friction drilling in thin walled materials process. Such a person would have been motivated to do so in order to realize the benefits of the process of Mersnik, which are described at lines 75-81: “The advantage is that, based on a predetermined movement time for the adjustment movement of the component between the end positions in both directions of movement, the drive can be controlled in an optimized manner as required, and the driving behavior of the component can be specified in a controlled manner. This allows the fitter to specify the movement time during commissioning of the drive so that the component is moved at creep speed, which on the one hand can prevent possible damage to the drive as a result of incorrect programming or assembly and on the other hand the drive meets the increasing safety requirements.” There would have been a reasonable expectation of success of the combination of Mersnik with AAPA because both are directed to the control of a double-acting cylinder in a joining process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1 December 2022